Exhibit 10.1

 

LOGO [g926661ex10_1pg001.jpg]

May 13, 2015

Cory Douglas

c/o Medidata Solutions, Inc.

350 Hudson Street

New York, NY 10014

Dear Cory,

This Letter Agreement incorporating the annexed General Release (collectively
sometimes referred to as the “Agreement”) contains the terms and conditions
applicable to your separation from employment with Medidata Solutions, Inc. or
any applicable subsidiary thereof (the “Company”) and is in full settlement of
all claims you now have or may have against the Company as more fully set forth
in the General Release and except as otherwise provided in the Agreement.

By this Agreement, you will resign your position as Chief Financial Officer with
the Company effective May 18, 2015. From the period of time between May 18, 2015
through September 30, 2015 you will become an “Executive Advisor”. Your
employment with the Company will terminate, and your position as Executive
Advisor will end on September 30, 2015 (the “Termination Date”).

During the transition period between May 18, 2015 through September 30, 2015,
you will assist with respect to continuing or future matters related to or
arising out of your employment with the Company as may be reasonably requested
of you from time-to-time by Tarek Sherif, Glen de Vries or their designees. You
will be allowed to commence new employment outside of the Company, so long as
such employment (i) does not interfere with your duties as an Executive Advisor,
or (ii) violate the terms of your non-compete or any other ongoing restrictive
covenants to the Company.

You should discuss this offer with an attorney. If, after consulting with the
attorney of your choice, you feel you have a significant concern, which is not
adequately addressed herein, you should not sign this Agreement.

1. Severance and Settlement Payments. Subject to the Company’s receipt of a
fully executed copy of this Agreement and General Release, the Company will
provide you with the following:

 

  (a) Salary continuation through September 30, 2015.

 

  (b) A lump sum payment equal to three (3) months base pay in the amount of
$85,000.00 subject to normal taxes and payroll withholding to be paid
October 15, 2015;

 

  (c) Payment of your COBRA premium for the period of October 1, 2015 through
March 31, 2016, or until your benefits are covered through a new employer,
whichever comes first.

 

  (d) Continued equity vesting through September 30, 2015. For clarification
purposes, your participation in the Company’s Long Term Incentive Plan (LTIP)
represented by your long term performance-based restricted stock unit agreement
dated February 14, 2013 (the “LTIP Agreement”) will continue through the
Termination Date and you will remain eligible to earn a 91.67% pro rata portion
of the PBRSUs. You understand that any PBRSUs earned remain subject to the LTIP
and will be settled in accordance with the terms of your LTIP Agreement and that
in the event the LTIP plan does not meet the minimum target of 100%, no equity
under the LTIP Agreement will vest.



--------------------------------------------------------------------------------

You understand and acknowledge that all rights and claims waived and released
herein are in exchange for the severance payments noted in this provision, along
with other consideration provided in this Agreement to which you otherwise would
not be entitled. Accordingly, no severance payment or other consideration will
be paid if the Agreement is not fully executed or is revoked as provided below.

2. Vacation. Medidata has no formal policy regarding pay during such absences
from work for exempt employees. As a result, Medidata’s exempt employees do not
accrue vacation pay or other paid time off.

3. Benefits. Your benefits will continue through September 30, 2015 in
accordance with the Company’s benefits plans. Certain group medical benefits may
be continued under COBRA; further information will be supplied to you concerning
the continuation of such benefits within two weeks of your last day of
employment. Any unvested stock options will be immediately terminated upon
termination of your employment.

4. Stock Options. If you were granted stock options at any point during your
employment, vesting ceases on your Termination Date. In addition, please note
that you have 90 days from Termination Date in which to purchase any options
that have vested You can inquire as to the number of options that have vested,
as well as other questions regarding the exercising of options, by emailing
Chris Bohme in our HR Department at cbohme@mdsol.com.

5. No Other Payments Due. Except as specifically provided in this Agreement, you
understand that you are not entitled to any other payments for salary, benefits,
bonuses, allowances, severance pay, notice pay, vacation, or holidays, or to any
other form or kind of payment or compensation.

6. No Discrimination. You acknowledge that your separation from employment is
not motivated by discrimination or any other improper or unlawful reasons and
that the Company has not discriminated against you, breached any express or
implied contract with you or otherwise acted unlawfully towards you during the
course of your employment.

7. General Release. As a condition to the Company’s severance payment and
related benefits under Section 1 hereof, you shall execute a general release of
all claims you now have or may have against the Company. You agree to execute
and be bound by the terms of the General Release annexed to and made part of
this Agreement.

8. References. The Company, in accordance with its policy on references, will
provide prospective employers, upon written request addressed to the Human
Resources Department, with its usual verification of employment data. It shall
be limited to dates of employment and the position held at the time of your
separation. The reason for separation will not be disclosed.

9. Non-Removal/Return of Property. You agree not to remove any documents,
equipment or property belonging to the Company, its employees, clients or others
doing business with it. On or before the Termination Date, you shall return your
laptop computer, printer and related software to my attention at the Company’s
principal office located at 350 Hudson Street, 9th Floor, New York, NY 10014. In
the event you fail to return such equipment in a timely manner, you acknowledge
that the Company may suspend any settlement and severance payments until the
equipment is returned. You further agree to return, on or before the effective
date (i) all other equipment and property belonging to the Company which is now
in your possession or control, including copies of any and all documents
containing information of a proprietary or confidential nature, and any
information downloaded from any Company computer in any format and (ii) any
Company keys, passes, or identification cards not previously returned.

10. Confidential Information, Non-Solicitation and Non-Competition. You
understand that in connection with your employment with the Company you have
acquired and been privy to certain proprietary or business information relating
to the Company and its affiliates, including confidential information and trade
or business secrets not readily available in the marketplace or to the public.
Such information may include, but is not limited to, information relating to
operations, business plans,



--------------------------------------------------------------------------------

and the identity of clients. You acknowledge and reaffirm your obligation,
pursuant to the Employee Confidentiality, Inventions Assignment and
Non-Competition Agreement signed by you on January 10, 2008 (the “Employee
Agreement”), to hold all Company Confidential Information in confidence and not
to disclose, use, copy, or publish any Confidential Information after
termination of your employment, except as authorized in writing by an officer of
Medidata. You further acknowledge and reaffirm your ongoing non-solicitation and
non-competition obligations pursuant to the Employee Agreement,

11. Non-Disclosure. You understand and agree that the terms and contents of this
Letter Agreement, and the contents of the negotiations and discussions resulting
in this agreement, shall be maintained as confidential and shall not be
disclosed except to your spouse or to the Parties’ attorneys, or accountants or
other paid advisors who are obligated or agree to maintain the terms and
conditions of this Separation Agreement confidential, except to the extent
publicly disclosed by the Company or required by law.

12. Non-Disparagement. You on the one hand, and the Company’s executive officers
and directors with knowledge of this Agreement on the other, agree not to make
any negative statement about or disparage the other party with any written or
oral statement. Notwithstanding the foregoing, nothing in the clause shall be
deemed to limit in any way statements that either party in good faith believe
are truthful to any regulatory or enforcement agency which requests information
or in connection with any other legal or regulatory proceeding.

13. Cooperation. You agree to cooperate reasonably with the Company, when
reasonably requested by the Company, in connection with any future or ongoing
litigation, investigation or other matter, including any proceeding before an
administrative, judicial, or legislative body or agency, that is directly or
indirectly related to your duties with the Company, pertinent knowledge
possessed by you or any act or omission by you. You further agree to perform all
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this paragraph. Upon timely submission of
appropriate documentation, the Company shall pay, or reimburse you for all
expenses reasonably incurred by you in complying with the terms of this
paragraph.

14. Waiver of Re-Employment. You further understand and agree that the Company,
and any other company owned or operated by it or related to it, past or present,
shall not be under any obligation to reinstate you as an employee or to consider
you for employment or re-employment, and you waive any right to reinstatement
that you may possess, which is denied. You agree that if you are subsequently
employed by the Company, you shall voluntarily resign.

15. Representations and Acknowledgements. You represent and acknowledge that you
have carefully read and understand the provisions of this Agreement and the
incorporated General Release, that they contain the entire understanding between
you and the Company and that you are not relying upon any representations or
statements, written or oral, made by or on behalf of the Company or any
affiliated entity, not set forth therein. All prior non-compete,
confidentiality, intellectual property and/or restrictive covenant agreements
between you and Medidata shall remain in full force and effect in accordance
with their terms. You agree that this Agreement may not be modified except in a
written document, signed by you and the Company.

16. Non-Admissions. This Agreement is not intended as, and should not be
construed as, evidence of any wrongdoing on your part or on the part of the
Company or its affiliates, or as any admission of liability under any federal,
state or local law or regulation of any nature whatsoever.

17. Applicable Law. This Agreement, including the General Release, shall be
construed and governed pursuant to the laws of the State of New York pertaining
to contracts to be performed therein.

18. Who is Bound. We agree that the Agreement is binding upon and will inure to
the benefit of the parties and to each of its heirs, executors, administrators,
trustees, representatives, successors or assigns. The promises that you have
made to the Company, you agree, are also made for the benefit of its
subsidiaries, affiliates, parents and all other related existing, succeeding or
predecessor corporations.



--------------------------------------------------------------------------------

You may signify your acceptance of the terms and conditions of this Agreement,
including the incorporated General Release, by signing both the enclosed copy of
the Agreement and your General Release and returning them to me.

For a period of seven (7) calendar days following your execution of this
Agreement, you may revoke this Agreement, and rescind your assent thereto. This
Agreement shall not become effective or enforceable until seven (7) days have
passed following your execution of this Agreement. The effective date of this
Agreement shall be the eighth calendar day after you execute this Agreement, if
you have not earlier revoked it. You may revoke this Agreement only by giving
written notice of revocation to the Company within the aforementioned seven
(7) day period. Your revocation can be made by letter, certified mail, return
receipt requested, or by facsimile (with subsequent confirmation of receipt by
Medidata) to my attention at 212-918-1800 and should state that you choose to
revoke your prior acceptance of this Agreement.

The parties further agree and acknowledge by signing this Agreement that except
as set forth in Section 10 above, this document (together with the Release)
constitutes the full and complete understanding between them and that no other
understanding, verbal or written, exists between the parties.

Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.

We wish you the best in your future endeavors.

/s/ Eileen Schloss

Eileen Schloss

Executive Vice President, Human Resources

 

Accepted and agreed to:

/s/ Cory Douglas

Cory Douglas Dated:

5/13/2015



--------------------------------------------------------------------------------

GENERAL RELEASE

As consideration for the settlement and severance pay and other benefits and
promises to which Cory Douglas, the Releasor, would not be otherwise entitled,
which are set forth in the Letter Agreement between Releasor and Medidata
Solutions, Inc., dated May 13, 2015, the Releasor, with the intention of binding
him/herself, his/her heirs, personal representatives, executors, administrators
and assigns, hereby releases and forever discharges Medidata Solutions, Inc.,
its affiliates, subsidiaries, parent, predecessor and successor corporations and
their employees, officers, directors, shareholders, agents, attorneys,
representatives and trustees or administrators under any employee benefit plans
(collectively referred to as the “Releasees”), from any and all claims (with the
exception of unemployment insurance), demands, damages, remedies, contracts
(express or implied) and causes of action of any kind or nature whatsoever,
whether known or unknown, which Releasor had, now has or in the future may or
could have, against Releasees arising out of or relating to any matter up to the
date of the execution of this General Release, including but not limited to any
and all claims in connection with Releasor’s employment with Medidata Solutions,
Inc. (or with any other Releasee) and the termination thereof, excluding any
claims to enforce Releasor’s rights under the Letter Agreement. This General
Release and the Letter Agreement are sometimes collectively referred to as the
“Agreement.”

Without limiting the generality of the foregoing, Releasor agrees that he/she
knowingly and voluntarily waives all rights he/she has or may have (or that of
anyone on her behalf) to commence or prosecute any legal proceeding or action
under the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefits Protection Act of 1990, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, as amended, under any other claims arising under any and
all other federal, state and local equal employment, fair employment and civil
or human rights laws (whether statutory, regulatory or decisional), under the
statutory, regulatory or common law of any jurisdiction, including but not
limited to any and all tort claims (e.g., defamation, intentional infliction of
emotional distress, negligent hiring, or retention, conversion, interference
with contract, abusive discharge), and under any and all federal, state or local
laws relating to benefits, labor or employment standards or retaliation (e.g.,
whistleblowing).

If prior to the date of execution of this General Release, Releasor filed
charge(s), complaint(s) or action(s) against any of the Releasees related to any
matter released or waived herein, Releasor agrees to withdraw or discontinue
them and execute all documents necessary to effectuate their withdrawal or
discontinuance.

Should any proceeding be instituted by or on behalf of Releasor with respect to
matters here settled, released or waived, then the Letter Agreement and this
General Release shall be deemed full satisfaction of any such claim(s) and
sufficient basis for their immediate dismissal.

RELEASOR ACKNOWLEDGES THAT HE/SHE FULLY UNDERSTANDS THE CONTENTS OF THE LETTER
AGREEMENT AND GENERAL RELEASE AND EXECUTES THEM FREELY AND VOLUNTARILY, WITHOUT
DURESS, COERCION OR UNDUE INFLUENCE.

Acknowledgment of Waiver of Claims under ADEA. In the event Employee is age 40
or more as of the date hereof, Employee acknowledges that he/she is waiving and
releasing any rights he/she may have under the Age Discrimination in Employment
Act of 1967 (“ADEA”) and that this waiver and release is knowing and voluntary.
Employee and Releasees agree that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement. Employee acknowledges that the consideration given for this Agreement
is in addition to anything of value to which Employee was already entitled. If
the ADEA waiver is applicable, Employee further acknowledges that he/she has
been advised by this writing that (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has at least twenty-one (21) days
from the date he/she receives this Agreement within which to consider this
Agreement; (c) he/she has at least seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; and (d) this Agreement
shall not be effective until the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to me by close of business on the seventh day from the date that
Employee signed this Agreement. Employee understands that, although Employee has
twenty-one (21) days to consider the Agreement, Employee may accept the terms of
the Agreement at any time within those twenty-one (21) days.

This General Release shall not become effective or enforceable until seven
(7) days have passed following Employee’s execution.



--------------------------------------------------------------------------------

RELEASOR has signed this General Release this 13th day of May, 2015.

 

RELEASOR:

/s/ Cory Douglas